Opinion by
Judge Cofer :
That the title of the prosecution was hot stated in the usual form at the head of the indictment certainly furnished no ground for a demurrer.
S'ec. 165, Criminal Code, enumerates the grounds upon which an indictment may be demurred to. If the failure to state the title of the prosecution is embraced in any of these grounds, it is in the second, which is: “If the indictment does not substantially conform to the requirements of Art. 2, Chap. 2, of Title 6.”
Sub-sec. 1, Sec. 122, Criminal Code, provides that the indictment must contain the title of the prosecution, specifying the name of the court in .which the indictment is presented and the names of the parties. These requirements are merely formal, and their omission is not a substantial deviation from the requirements of Sec. 122, and especially so when the name of the court is given and the name of the defendant is mentioned in the accusing part of the indictment.
Judgment reversed and cause remanded with directions to overrule the demurrer.